 

Exhibit 10.13

 

NATIONAL OILWELL VARCO, INC.

2018 LONG-TERM INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

Grantee:

«Name»

Date of Grant:

February 27, 2019

Exercise Price per Share:

$

Number of Option Shares Granted:

«Shares1»

1.Notice of Grant.  National Oilwell Varco, Inc. (the “Company”) is pleased to
notify you that you have been granted an option (“Option”) to purchase the
number of shares of Common Stock of the Company set forth above pursuant to the
National Oilwell Varco, Inc. 2018 Long-Term Incentive Plan (the “Plan”), subject
to the terms and conditions of the Plan and this Agreement.  This Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Code.

2.Vesting and Exercise of Option.  Subject to the further provisions of this
Agreement, the Option shall become vested and may be exercised in accordance
with the following schedule, by written notice to the Company at its principal
executive office addressed to the attention of its Secretary (or such other
officer or employee of the Company as the Company may designate from time to
time):

 

NUMBER OF FULL YEARS

PERCENTAGE OF SHARES THAT MAY BE PURCHASED

Less than 1 year

0%

1 year

33 1/3%

2 years

66 2/3%

3 years or more

100%

Notwithstanding the above schedule, but subject to the further provisions
hereof, upon the occurrence of the following events the Option shall vest and
become exercisable as provided below:

--------------------------------------------------------------------------------

(a)Disability. If your employment with the Company terminates by reason of a
disability that entitles you to benefits under the Company’s long-term
disability plan, as determined in the sole discretion of the Company, any
unvested Option held by you and not already vested shall be 100% vested. The
Option may be exercised at any time, by you or by your guardian or legal
representative, within 10 years from the above Date of Grant (or, if you die
during such period, by your estate or the person who acquires the Option by will
or the laws of descent and distribution).

(b)Death.  If you die while in the employ of the Company any unvested Option
held by you and not already vested shall be 100% vested. Your estate (or the
person who acquires the Option by will or the laws of descent and distribution)
may exercise the Option at any time within 10 years from the above Date of
Grant.

(c)Termination for Cause.  If your employment is terminated by the Company for
cause, the Option automatically shall be cancelled and may not be exercised
following your termination.  The term “cause” means (i) your gross negligence or
willful misconduct in the performance of your duties with respect to the Company
or (ii) your final conviction of a felony or a misdemeanor involving moral
turpitude.

(d)Other Terminations.  Subject to the terms of any applicable employment
agreement or severance agreement, if your employment with the Company is
terminated for any reason other than as provided above, including an Involuntary
Termination (as defined below), the Option, to the extent vested on the date of
your termination, may be exercised, at any time during the three-month period
following such termination, by you or by your guardian or legal representative
(or by your estate or the person who acquires the Option by will or the laws of
descent and distribution or otherwise by reason of the death of you if you die
during such three-month period), but in each case only as to the vested number
of Option shares, if any, that you were entitled to purchase hereunder as of the
date your employment so terminates.

(e)Change of Control.  The Option shall become fully vested upon your
Involuntary Termination.  As used in this paragraph, "Involuntary Termination"
means your termination from employment with the Company on or within twelve
months following a Change of Control that is either (i) initiated by the Company
for reasons other than cause, or (ii) initiated by you after (a) a reduction by
the Company of your authority, duties or responsibilities immediately prior to
the Change of Control (excluding for this purpose (A) an insubstantial reduction
of such authorities, duties or responsibilities or an insubstantial reduction of
your offices, titles and reporting requirements, or (B) an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by you), (b) a
reduction of your base salary or total compensation as in effect immediately
prior to the Change of Control (total compensation means for this purpose: base
salary, participation in an annual bonus plan, and participation in a long-term
incentive plan), or (c) your transfer, without your express written consent, to
a location which is outside the general metropolitan area in which your
principal place of business immediately prior to the Change of Control may be
located or the Company's requiring you to travel on Company business to a
substantially greater extent than required

– 2 –

--------------------------------------------------------------------------------

immediately prior to the Change of Control.  The term “Change of Control” shall
mean:  (i) the Company completes the sale of assets having a gross sales price
which exceeds 50% of the consolidated total capitalization of the Company
(consolidated total stockholders’ equity plus consolidated total long-term debt
as determined in accordance with generally accepted accounting principles) as at
the end of the last full fiscal quarter prior to the date such determination is
made; or (ii) any corporation, person or group within the meaning of Section
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Act”), becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Act) of voting securities of the Company representing more than 30% of the total
votes eligible to be cast at any election of directors of the Company.

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or a
Subsidiary.

The provisions of any written employment or severance agreement between you and
the Company concerning the vesting, exercise and/or period for exercise of
Company stock options are incorporated hereby and made a part of this Agreement.

There is no minimum or maximum number of Option shares that must be purchased
upon exercise of the Option.  Instead, the Option may be exercised, at any time
and from time to time, to purchase any number of Option shares that are then
vested according to the provisions of this Agreement.

Notwithstanding any of the foregoing, the Option shall not be exercisable in any
event after the expiration of 10 years from the above Date of Grant.  

Subject to the terms of any applicable employment agreement or severance
agreement, all Option shares that are not vested on your termination of
employment for any reason other than as provided above shall be automatically
cancelled and forfeited without payment upon your termination.

3.Method of Payment.  Payment of the aggregate Exercise Price for the Shares
being purchased may be by any of the following, or a combination thereof:  (a)
cash; (b) check acceptable to the Company; (c) consideration received by the
Company under a “cashless broker” exercise program approved by the Company; (d)
the constructive surrender of Shares already owned by you; or (e) withholding
Shares to be acquired upon exercise of the Option.

4.Nontransferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during your lifetime only by you.  The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

5.Entire Agreement; Governing Law.  This Option is granted under and governed by
the terms and conditions of the Plan and this Agreement.  In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.  The Plan is incorporated
herein by reference.  The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety

– 3 –

--------------------------------------------------------------------------------

all prior undertakings and agreements of the Company and you with respect to the
subject matter hereof, and may not be modified adversely to your interest except
by means of a writing signed by the Company and you.  This Agreement is governed
by the internal substantive laws, but not the choice of law rules, of the state
of Texas.

6.Withholding of Tax.  To the extent that the exercise of the Option results in
the receipt of compensation by you with respect to which the Company or a
Subsidiary has a tax withholding obligation pursuant to applicable law,  the
Company shall withhold a number of Shares that would otherwise be delivered on
exercise that have an aggregate Fair Market Value that does not exceed the
amount of taxes to be withheld to meet its withholding obligations under such
applicable law, unless you, at your option, make other arrangements with the
Company or such Subsidiary to satisfy such withholding obligations.  No delivery
of Shares shall be made pursuant to the exercise of the Option under this
Agreement until the applicable tax withholding requirements of the Company or
Subsidiary have been satisfied in full.

7.Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that you have violated
the Company’s Clawback Policy.  

 

 

– 4 –